Title: To Benjamin Franklin from Lebègue de Presle, 22 November 1777
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur
A chatillon sous Bagneux ce 22 9bre 77
J’ai l’honneur de vous envoyer une brochure que l’auteur m’a chargé de vous remettre comme un temoignage de son respectueux attachement: j’aurois eu l’avantage de vous la presenter moi meme, si mon retour a Paris fixé au mercredi 26 de ce mois ne me donnoit pas ici des affaires; et je n’ai pas cru pouvoir differer de m’acquitter de la commission d’un correspondant aussi chaud et aussi vif que notre ami l’anti-Wilsonien.
Rappellez vous je vous prie, Monsieur, que la derniere fois que j’eus l’honneur de vous voir, et de vous parler d’un memoire inseré dans le nouveau volume des Trans. Phil. sur le moyen de preserver certains corps du choc electrique, ainsi que de la foudre, par la seule peinture noire faite avec du noir de fumée et de l’huile; ou par un enduit de goudron et de noir de fumée, vous me dites avoir de la peine a croire les assertions que je me rappellois. Voici un court extrait des principales experiences fait sur les nottes que j’ai prises en lisant le memoire.
1° Un tube de verre long de 8 pouces et de quatre lignes de diametre, etant rempli de noir de fumée, ensuite bouché exactement, on y conduisit la decharge electrique d’une jarre dont la surface etamée contenoit trois pieds carrés: il n’y eut aucune explosion.
2° Un pareil tube etant rempli d’un melange de noir de fumée et d’huile, ne conduisit pas mieux le choc electrique.
3° La surface externe du tube etant peinte avec le melange precedent, ensuite sechée; enfin electrisée par frottement avec de la flanelle chaude et seche, fit paroitre une tres forte electricité negative.
4° Si on met un morceau de verre peint avec le noir de fumée et l’huile dans le circuit electrique, et qu’on y conduise la decharge d’une jarre, on ne voit pas la plus petite trace sur le verre peint: au lieu que s’il n’est pas peint, le poli du verre est emporté suivant une ligne irreguliere; et il reste un sillon assez profond. Si au lieu de verre peint en noir, on met un papier peint avec du noir de fumée et de l’huile, il ne recoit pas la moindre alteration. Si on y employe du papier blanc, il est mis en pieces et presque en poussiere par le coup elect.
5° Si on fait passer la charge d’une jarre entre la surface d’un plateau de verre et celle d’un morceau d’yvoire, pressés avec une force de 7 ou 8 livres, le verre est mis en pieces et en poudre. Mettez sur le verre un morceau de papier noirci comme cy dessus, il ne souffrira pas la moindre alteration dans la decharge. Ainsi le fluide electrique et la foudre passent en plus grande partie sur la surface des corps qu’a travers leur substance. La decharge electrique ne produit aucun effet sur le papier noirci et huilé comme il est prescrit cy dessus.
La peinture et l’enduit cy dessus peuvent donc en certains cas preserver de la foudre de legers batimens, etc. etc. etc.
La soie huilée et noircie offre les memes phenomenes que le papier.
Je viens de lire dans l’ouvrage nouveau qui a pour titre The Astronomical Observations made in the course of a new voyage of Cooke London 4° 1777 by Wales et Bayly une observation interessante d’une trombe. Comme vos affaires ne vous permettent pas, Monsieur, de parcourir 500 pages d’observations astronomiques pour y chercher deux ou trois observations de physique ou d’histoire naturelle je vais vous en rapporter le plus important: je regarderai mon tems comme bien employé si cet extrait vous fait quelque plaisir. Vous y trouverez la confirmation de votre theorie des trombes de mer. Le 17 mai 73 apres midi; la plus grande partie du ciel etait sans nuages: ceux qu’on voyoit etoient tres noirs et portés, avec rapidité, du sud ouest au nord est, selon la direction du vent régnant. On eprouvoit de tems a autres de fortes raffales ou coups de vent. Vers quatre heures le vent cessa; le ciel se trouva presque entierement couvert de nuages tres noirs, surtout vers l’ouest et le nord ouest. Des lors nous vimes comme des queues suspendues aux nuages qui etoient a l’ouest. Ces especes de queues etant plus blanches que les nuages auxquels elles paroissoient tenir, elles en etoient plus frappantes. Peu a peu on vit ces queues s’allonger vers la terre, jusqu’a ce que leur extremité n’en fut plus eloignée que d’environ un sixieme de toute leur longueur. Lorsqu’elles furent parvenues au dernier degré de leur allongement, l’eau de la mer, qui repondoit au dessous de leur extremité inferieure, commenca a etre violemment agitée, et a s’elever avec un mouvement de tourbillon vers la partie du nuage qui etoit pendante. Il faut observer que l’extremité de ces queues ou pendans n’etoit pas perpendiculaire ou precisement au dessous des nuages auxquels elles tenoient; elles etoient plus ou moins courbes et dans une direction contraire au mouvement des nuages noirs auxquels elles etoient suspendues. A mesure que l’eau s’elevoit l’extremité des queues descendoit ou s’allongeoit et en peu de tems l’eau qui s’elevoit de la mer et la queue qui y repondoit, se joignoient. Après cette espece de jonction, l’eau me paroissoit monter continuement ou sans interruption de la mer dans le nuage avec une grande vitesse. Aucune de ces trombes ne subsista plus de 10 minutes. J’en ai vu quatre parfaites a la fois. Plusieurs autres qui avoient commencé a se former furent dispersées avant leur jonction avec l’eau de la mer j’ignore par quelles causes. Il y a une gravure qui represente plusieurs de ces trombes. Mr. le Roy m’a renvoyé le traite de l’Electricite par M. Cavallo. Il ne me marque point s’il a vu le traité des couleurs par Delaval que j’ai eu l’honneur de vous remettre, ni si vous desirés la suite. Je suis Monsieur avec respect votre tres humble et obeissant serviteur
Lebegue DE Presle
